UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    PASSION STEWART,

            Plaintiff,
                                                           Civil Action No. 21-2478 (CKK)
         v.
    FEDERAL EXPRESS CORPORATION,
            Defendant.


                          MEMORANDUM OPINION AND ORDER
                                  (August 3, 2022)

        Plaintiff Passion Stewart (“Stewart”), proceeding pro se, alleges that Defendant Federal

Express Corporation (“FedEx”) has mishandled packages delivered to her address in

Washington, DC. After removing the action from the Superior Court of the District of

Columbia, FedEx has moved to dismiss Stewart’s complaint for failure to state a claim. To the

extent that Stewart meant to advance a state-law claim, any such claim is preempted by federal

statute, the “Carmack Amendment” to the Interstate Commerce Act, 49 U.S.C. § 14706(a)(1).

Furthermore, even construing Stewart’s complaint liberally, she has not shown she has standing

to maintain an Interstate Commerce Act claim. Accordingly, and upon consideration of the

pleadings, 1 the relevant legal authority, and the entire record, the Court shall GRANT FedEx’s

[8] Motion to Dismiss and DISMISS WITHOUT PREJUDICE Plaintiff’s [6] amended

Complaint. However, because it appears possible that a more definite complaint would establish


1
 This Memorandum Opinion and Order focuses on the following documents:
   • Plaintiff’s Complaint, ECF No. 1-2 (“Compl.”);
   • Plaintiff’s amended Complaint, ECF No. 6 (“Am. Compl.”);
   • Defendant’s Memorandum of Law in Support of Motion to Dismiss (“Mot.”);
   • Plaintiff’s Opposition, ECF No. 11 (“Opp.”);
   In an exercise of its discretion, the Court finds that holding oral argument in this action
would not be of assistance in rendering a decision. See LCvR 7(f).
                                                 1
standing to proceed, the Court will afford Plaintiff an opportunity to file a second amended

complaint.

   I.        BACKGROUND

        Plaintiff filed her first complaint in the Superior Court of the District of Columbia. ECF

No. 1-2 at 2. The complaint alleges that Stewart has submitted “multiple claims with Fedex due

to their carriers leaving [her] packages in open spaces which results in the packages being

stolen.” Id. Plaintiff states that she and her neighbors have given FedEx specific instructions as

to delivery but that FedEx has improperly delivered her packages, resulting in pecuniary loss of

$100,000. Id. FedEx removed pursuant to 28 U.S.C. § 1441(b). Shortly after removal, Plaintiff

filed a second “Complaint,” which the Court construes as an amended complaint. Am. Compl.,

ECF No. 6. Plaintiff realleges that FedEx has mishandled her packages. Id. Plaintiff “request[s]

the max of $75,000 for the negligence of [FedEx’s] drivers, ignoring all signs posted in my

building [regarding package delivery], and lying on my leasing officer when they know for a fact

they can deliver packages to our door.” Id.

        FedEx maintains that this complaint fails to state a claim for two reasons. First, FedEx

argues, rather perfunctorily, that “Plaintiff does not allege any facts that entitle her to recovery”

because “she does not specify for which packages she seeks redress.” Mot. at 4. FedEx does not

cite any authority for such a proposition and does not explain why, in FedEx’s view, Plaintiff’s

allegations are “[un]tethered to any legal basis for recovery.” Id. Second, FedEx reads

Plaintiff’s complaint to advance, exclusively, a state-law negligence claim. Id. at 5. FedEx notes

that federal law preempts state-law claims against common carriers such as FedEx. Id. (citing

Adams Express Co. v. Croninger, 226 U.S. 491, 505 (1913)). Plaintiff has filed a short




                                                  2
opposition essentially restating her factual allegations. Opp. at 1-2. Defendant has not filed a

reply. The Motion is now ripe for resolution.

   II.       LEGAL STANDARD

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

complaint on the grounds that it “fail[s] to state a claim upon which relief can be granted.” Fed.

R. Civ. P. 12(b)(6). The Federal Rules of Civil Procedure require that a complaint contain “‘a

short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to

‘give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)). “[A] complaint [does not] suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 557). Rather, a complaint must contain sufficient factual allegations that, if true, “state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. In

evaluating a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court must construe

the complaint in the light most favorable to the plaintiff and accept as true all reasonable factual

inferences drawn from well-pleaded factual allegations. See In re United Mine Workers of Am.

Employee Benefit Plans Litig., 854 F. Supp. 914, 915 (D.D.C. 1994).

   III.      DISCUSSION

          Most shopping happens online nowadays. When a consumer wants to purchase a

particular good, they visit, for example, Amazon.com. After purchase, Amazon contracts with a

package carrier, FedEx, for example, to deliver the purchased goods from Amazon to the buyer.



                                                  3
FedEx then issues the seller (e.g., Amazon) a receipt, sometimes called a “bill of lading,”

reflecting the goods to be shipped to Amazon’s buyer. Under federal law, whoever holds rights

under that receipt, and only that person, can sue the carrier (FedEx) for misdelivered or

undelivered parcels. 49 U.S.C. § 14706(a)(1); see also, e.g., Coughlin v. United Van Lines, LLC,

362 F. Supp. 2d 1166, 1167-68 (C.D. Cal. 2005). That law, often called the Carmack

Amendment to the Interstate Commerce Act, goes even further to preempt all state-law claims

against a package carrier. See Adams Express Co. v. Croninger, 226 U.S. 491, 505-06 (1913);

see generally 14 Am. Jur. 2d Carriers § 503 (West 2022) (collecting cases). As such, the only

remedy against a package carrier for misdelivered or undelivered goods arises under the

Interstate Commerce Act. See Worldwide Moving & Storage, Inc. v. District of Columbia, 445

F.3d 422, 426 (D.C. Cir. 2006). Accordingly, to the extent the complaint alleges state-law

claims, they are dismissed as preempted.

       FedEx goes further, however, arguing that the entire complaint must be dismissed

because Plaintiff has not pleaded a Carmack Amendment claim. That misapprehends both

Plaintiff’s complaint and the law of pro se pleading.

       As a threshold matter, Plaintiff’s pro se complaint must be “‘liberally construed’” and

held to “‘less stringent standards than formal pleadings drafted by lawyers.’” Williams v. Bank

of N.Y. Mellon, 169 F. Supp. 3d 119, 123-24 (D.D.C. 2016) (quoting Erickson v. Pardus, 551

U.S. 89, 94 (2007)). “Construing a document liberally means, at a minimum, that a plaintiff

need not use ‘magic words’ or legal jargon.” Walker v. Spirit Aerosystems, Inc., 276 F. Supp. 3d

1224, 1230 (N.D. Okla. 2017). Where, after drawing all factual inferences in the pro se

plaintiff’s favor, some legitimate claim for relief lies, the court may not grant a motion to dismiss

for failure to state a claim. See Anyanwutaku v. Moore, 151 F.3d 1053, 1059 (D.C. Cir. 1998)



                                                  4
(“Even if [a plaintiff] might lose on the merits, . . . the district court should [] permit[] [a] claim,

drafted pro se and based on legitimate factual allegations[] to proceed.”); Williams, 169 F. Supp.

3d at 124.

        In support of Defendant’s argument that the complaint states only state-law claims,

Defendant notes that Stewart uses the term “negligence” in the operative complaint and does not

say the very specific words “Carmack Amendment.” See Mot. at 5. As a pro se litigant, the

Court cannot find that Plaintiff has failed to allege a particular claim by omitting certain “magic

words.” Walker, 276 F. Supp. 3d at 1230. Nor is the use of the word “negligence” obviously

and exclusively indicative of a state-law claim. As the Supreme Court has explained, the

Carmack Amendment serves the purpose of “reliev[ing] [sellers] of the burden of searching out a

particular negligent carrier from among numerous carriers handling an interstate shipment.” See

Reider v. Thompson, 339 U.S. 113, 119 (1950) (emphasis added). Put differently, a plaintiff

states an Interstate Commerce Act claim by “establish[ing] a prima facie case of negligence.”

Distribuidora Mari Jose, S.A. v. Transmaritime, Inc., 738 F.3d 703, 706 (5th Cir. 2013)

(emphasis added). A prima facie case under the Interstate Commerce Act requires a showing of

injury to goods, collected by the carrier in good condition, that caused identifiable, economic

loss. See id. Because the operative complaint states as much, the Court construes it to advance

an Interstate Commerce Act claim.

        Next, FedEx argues that Stewart cannot maintain an action under the Interstate

Commerce Act because she is not a “shipper,” i.e., the seller who gave Stewart’s purchase to

FedEx for shipment. Mot. at 6. Because most plaintiffs in actions such as these are literally, per

49 U.S.C. § 11706(a)(1), the “person[s] entitled to recover under the receipt or bill of lading,”

FedEx is correct that Plaintiff may (or may not) fall within the ambit of those cases. It remains



                                                    5
unclear, for instance, from Plaintiff’s pleadings whether she shipped goods to herself via FedEx

or whether she purchased goods from a seller who entrusted those goods to FedEx for shipment.

Yet it is not only shippers (i.e., sellers) who have standing to enforce the terms of a receipt or a

bill of lading. “Cases interpreting the [Interstate Commerce] Act have confined the right to sue

[not just] to shippers or consignors[] or holdings of the bill of lading issued by the carrier, [but

also] persons beneficially interested in the shipment although not in possession of the actual bill

of lading[] or assignees thereof.” Harrah v. Minn. Min. and Mfg. Co., 809 F. Supp. 313, 318

(D.N.J. 1992) (citations omitted) (collecting cases). This final category includes consignees, i.e.,

those “‘to whom the carrier may lawfully make delivery in accordance with the contract of

carriage.’” Id. (quoting Consignee, Black’s Law Dictionary (4th ed. 1968)). As such, it remains

entirely possible that Stewart can maintain an action under the Interstate Commerce Act.

       The complaint fails, however, not for failure to state a claim, but for lack of definiteness

pursuant to Federal Rule of Civil Procedure 8(a). The operative complaint does not identify

which packages were purportedly mishandled, who sent the packages to Plaintiff, whether there

is a receipt or bill of lading associated with the allegedly offending packages, and Plaintiff’s

relationship to the sender of the packages. As such, the operative complaint does not give FedEx

sufficiently “fair notice of the basis for [Plaintiff’s] claims.” See Charles v. United States, Civ.

A. No. 21-064, 2022 WL 1045293, at *3 (D.D.C. Apr. 7, 2022) (quoting Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 514 (2002)). Because the complaint does not plead facts that, taken as true,

would definitely endow Plaintiff with standing to advance an Interstate Commerce Act claim, the

Court must dismiss Plaintiff’s operative complaint. See Stokes v. Cross, 327 F.3d 1210, 1215

(D.C. Cir. 2003). Nevertheless, as it appears possible that Plaintiff does have standing to




                                                  6
proceed, the Court shall exercise its discretion to afford Plaintiff an opportunity to file a second

amended complaint. See Ciralsky v. CIA, 355 F.3d 661, 674 (D.C. Cir. 2004).

   IV.      CONCLUSION

         For the foregoing reasons, it is hereby

         ORDERED, that Defendant’s [8] Motion to Dismiss is GRANTED. It is further

         ORDERED, that Plaintiff’s [6] amended Complaint is DISMISSED WITHOUT

         PREJUDICE. It is further

         ORDERED, that Plaintiff shall file a second amended complaint on or before

         September 7, 2022. If no complaint is filed by that date, this case shall be dismissed.

Dated: August 3, 2022
                                                          /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                   7